Citation Nr: 1041656	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-00 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected chronic bronchitis, to include on an extra-schedular 
basis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1961 to October 
1961.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision in which the RO 
continued a 30 percent rating for the Veteran's service-connected 
chronic bronchitis.  The Veteran perfected a timely appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  

The Veteran was incarcerated at the Burke Federal Correctional 
Institute from July 1999 to August 2005.  In an October 2005 
written statement, the Veteran indicated that when he was 
released from prison he took all of his prison medical records to 
the Asheville VAMC.  The Veteran asked that the VA assist him in 
obtaining this medical evidence, his prison medical records, from 
the Asheville VAMC.  Under 38 C.F.R. § 3.159 (c)(2) the VA has a 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency.  

Given that the Veteran has indicated outstanding medical records 
which would support the Veteran's claim and the fact that the VA 
has not yet attempted to assist the Veteran in obtaining those 
records, the Veteran's claim should be remanded in order for the 
VA to attempt to obtain the outstanding federal prison medical 
records.

In addition, the Veteran should be afforded another VA 
examination.  In the Veteran's October 2005 Notice of 
Disagreement, the Veteran contended that his chronic bronchitis 
was getting progressively worse.  He stated that some days he 
could breathe better than others.  In the Veteran's January 2007 
VA-9, the Veteran stated that his condition had worsened and that 
he could not walk up steps without becoming very short of breath.  
The Veteran stated that he had to stop working in late February 
early March 2006 as a carpenter because the exertion from work 
caused him not to be able to breathe.  In addition, the Veteran 
indicated that on the day of his most recent examination in 
November 2005, the Veteran was having a good day and that his 
condition is usually more severe.  

As such, the Board has determined that a new VA examination is 
warranted in order to fully and fairly evaluate the Veteran's 
claim for entitlement to a rating in excess of 30 percent for his 
chronic bronchitis.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before the 
Board contains insufficient medical information for evaluation 
purposes).  

Under 38 C.F.R. § 3.321(b)(1) (2010), an extraschedular rating 
may be assigned in the case of "an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  In this case, the Veteran has 
contended that he had to stop working due to his service-
connected chronic bronchitis.  Therefore, the record reasonably 
raises the question of whether the Veteran's disability has 
markedly interfered with his employment pursuant to 38 C.F.R. § 
3.321(b)(1).

The Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001) (recognizing that "the [Board] is not authorized to assign 
an extraschedular rating in the first instance under 38 C.F.R. § 
3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 
93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and further 
may determine, after an initial review by the authorities 
pursuant to §§ 3.321(b)(1) and 4.16(b), the propriety of 
assigning an extraschedular evaluation.  Smallwood, supra 
(acknowledging that precedent did "not limit the [Board's] duty 
to consider whether an extra-schedular rating should be addressed 
by the appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who possess the 
delegated authority to assign such a rating in the first 
instance") (emphasis in original).  In determining whether 
unemployability exists, consideration may also be given to the 
veteran's level of education, special training, and previous work 
experience, but it may not be given to his or her age or to any 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Thus, the Board determines 
that remand for consideration of the issues of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16 (b), is warranted.

In order to give the Veteran every consideration with respect to 
the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court and 
the VA General Counsel, it is the opinion of the Board that 
additional development of the record is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the 
elements of a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), as 
well as for a claim for a TDIU under 38 
C.F.R. § 4.16(b), and permit him the full 
opportunity to supplement the record as 
desired.  Any additional development should 
be undertaken as necessary.  

2.  Contact the Asheville, North Carolina 
VAMC and request the Veteran's prison 
medical records dated from July 1999 to 
August 2005 (which the Veteran stated he 
dropped off at the Asheville, North 
Carolina VAMC) from the Asheville, North 
Carolina VAMC.  

3.  After obtaining any necessary 
authorization, contact the Burke Federal 
Correction Institute and request all of the 
Veteran's prison medical records from his 
time of incarceration (7/99-8/2005).  

All records obtained pursuant to the 
requests in # 2 and #3 must be included in 
the Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file. 

4.  After completing the above development, 
the Veteran should be scheduled for a VA 
respiratory examination by an appropriate 
examiner for an opinion as to the current 
nature and extent of his service-connected 
chronic bronchitis.  The examiner should 
identify all present manifestations of the 
service-connected disability and all 
indicated diagnostic studies and 
evaluations deemed necessary shall be 
performed, including a pulmonary function 
test, and all findings shall be reported in 
detail.  The testing should include the 
percentages of the predicted of DLCO (SB).  

The examiner should also comment on whether 
the Veteran's chronic bronchitis has 
markedly interfered with the Veteran's 
employment or made him unable to secure and 
follow a substantially gainful occupation.  

The claims file must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claim, in light 
of all pertinent evidence and legal 
authority.  The RO should consider whether 
the criteria for submission for assignment 
of an extraschedular rating for chronic 
bronchitis, pursuant to 38 C.F.R. § 
3.321(b)(1), and under 38 C.F.R. § 4.16(b) 
are met.  If such criteria are met, the 
case should be referred to the 
Undersecretary for Benefits or the Director 
of the Compensation and Pension Service for 
appropriate action.  

The RO's adjudication of the rating 
assigned for the Veteran's chronic 
bronchitis disability should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007) (a claimant may experience 
multiple distinct degrees of disability 
that might result in different levels of 
compensation from the time the increased 
rating claim was filed until a final 
decision is made) are appropriate.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them time to respond to 
it before returning the case to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


